Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/2/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7-8 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Lesso (US Publication No.: 20200074055).
Claim 1, Lesso discloses
	emitting, by an electronic device worn in an auricle of an ear (Fig. 1a, label 150), a probing signal into an ear canal (Fig. 2, label 204. Paragraph 40 discloses generation of an audio probe signal to be played through an audio transducer of the personal audio device in the vicinity of the user’s ear.);
	acquiring, by the electronic device (Fig. 1a), audio data that is representative of the probing signal as reflected by the ear canal (Fig. 2, label 206. Paragraph 43 discloses the first audio signal is received and comprises a response of the user’s ear to play back of the audio probe signal that can be otoacoustic emission from the user’s ear.);
identifying, by the electronic device (Fig. 1a), a portion of the audio data that corresponds to an interval of time over which a human speaker utters a phrase for authentication as a given individual (Fig. 2, label 208. Paragraph 45 discloses the audio probe signal comprises a prompt to the user to speak. Paragraph 46 discloses the authentication device may monitor the speech on in a limited time window. Paragraph 47 discloses “Alternatively or additionally, the time window may be defined based on speech detected in the first audio signal.”); and 
determining, by the electronic device, a likelihood that the human speaker is the given individual based on an analysis of the portion of the audio data (Fig. 2, label 210. Paragraph 49-52 discloses comparison between one or more features extracted from the first audio signal and features of the ear biometric template for the authorized user to determine likelihood that the user is the authorized user.).  
Claim 7, Lesso discloses wherein said emitting is performed responsive to the electronic device determining that the human speaker has been requested to utter the phrase for authentication (Fig. 2, label for monitor for trigger event, label 204 generates probe signal as a result of the trigger event. Paragraph 37-39 discloses trigger events in which a button is actuated or user interaction may be spoken, such as a trigger phrase.).  
Claim 8, Lesso discloses wherein the phrase as uttered by the human speaker acts as the probing signal (paragraph 45 discloses “the audio probe signal comprises a prompt to the user the user to speak …”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6,17,20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesso (US Publication No.: 20200074055) in view of Black et al (US Publication No.: 20100075631).
Claim 2, Lesso discloses wherein said determining comprises: 
establishing, based on the portion of the audio data, a profile representing a ear canal over the interval of time (paragraph 50 discloses several samples of ear biometric data may be acquired. The samples indicate the interval of time in which ear biometric data is acquired. Paragraph 49 discloses ear biometric algorithm is performed on the first audio signal.), and 
producing, based on the profile, a score indicative of the likelihood that the human speaker is the given individual (paragraph 52 discloses “one or more biometric scores may be generated, indicative of the likelihood that the user (i.e., the user providing the biometric input) is the authorized user. For example, the score may be based on the mathematical distance … between the obtained features and the stored features.”).  
Lesso discloses ear biometric data (paragraph 50) but fails to disclose the ear biometric data includes shape of the ear canal. 
Black et al discloses ear biometric data or ear print includes shape of the ear lobe or pinna, shape of the ear canal (Paragraph 62) It would be obvious to one skilled in the art before the effective filing date of the application to modify the ear biometric data of Lesso to include information on the deformation of the ear canal as disclosed by Black et al so to distinguish different users and allow for improved authentication.
Claim 3, Lesso discloses further comprising: comparing the score to a threshold (paragraph 52 discloses “the one or more biometric scores may then be compared to one or more threshold values …”.), wherein the likelihood that the human speaker is the given individual is further based on a result of said comparing (paragraph 52 discloses the comparison is performed to determine whether the user should be authenticated.).  
Claim 4, Lesso discloses further comprising: comparing, by the electronic device (Fig. 1a), the profile to a biometric database to determine whether a matching entry is found (paragraph 51 discloses comparing one or more features extracted from the first audio signal and compared to corresponding features of the voice biometric template. Paragraph 52 discloses “one or more biometric scores may be generated, indicative of the likelihood that the user … is the authorized user.”), 
wherein entries in the biometric database include reference profiles for the ear canal of different persons (paragraph 66 discloses “(or the templates for multiple authorized users if they exist.”).  
Claim 5, Lesso discloses further comprising: 
acquiring, by the electronic device (Fig. 1a), second audio data that is generated responsive to the human speaker being requested to utter the phrase for authentication (Fig. 2, label 208, paragraph 44,51,70 discloses the second audio signal is received comprising speech of the user.); 
identifying, by the electronic device, a portion of the second audio data in which the phrase is uttered by the human speaker (paragraph 44 discloses second audio signal comprising speech of the user. Paragraph 46 discloses monitoring for speech only in a limited time window.); and 
comparing, by the electronic device, the portion of the second audio data to a second biometric database to determine whether a matching entry is found (paragraphs 51 discloses comparing features of the voice biometric template and one or more features are extracted from the second audio signal.), wherein entries in the second biometric data include reference voice samples for different persons (paragraph 70, Fig. 3, label 312 is similar to Fig. 2, label208,210 discloses “multiple voice biometric templates for multiple authorized users if they exist.”); 
wherein the likelihood that the human speaker is the given individual is based on (i) the matching entry, if any, in the biometric database (paragraph 56 discloses authentication is based on the results from label 210 and paragraph 51 disclose comparison includes features from the first audio signal and biometrics from the biometric database.) and (ii) the matching entry, if any, in the second biometric database (paragraph 56 discloses authorization is provided based on the comparison performed at label 210, which includes comparison between the features of the second audio signal and biometrics stored. Paragraph 56,72 discloses authorization is performed based on label 312.).  
Claim 6, Lesso discloses wherein the audio data and the second audio data are generated by the electronic device (Fig. 1a, Fig. 2, label 206,208,210).  
Claim 17, Lesso discloses
causing, by an authentication platform (Fig. 2,3, Fig. 1a), a notification to be generated that prompts an individual to utter a phrase (Fig. 2, label 204, Fig. 3, label 304. Paragraph 45 discloses the audio probe signal prompts a user to speak, wherein the user can decide on speaking a phrase.) while wearing an electronic device in an auricle of an ear (Fig. 1a); 
acquiring, by the authentication platform (Fig. 2,3, Fig. 1a), data that is representative of a series of return signals generated by reflection of a probing signal emitted into an ear canal by the electronic device (paragraph 43 discloses the response such as the first audio signal includes otoacoustic emission from the user’s ear or reflections of the probing signal emitted into the ear canal as per paragraph 40.); 
producing, by the authentication platform based on the series of return signals (paragraph 43 discloses the first audio signal is a response to the audio probe signal which can include otoacoustic emission from the user’s ear. Paragraph 49 discloses ear biometric algorithm is performed on the first audio signal.), a model indicative of the ear canal as the phrase is uttered by the individual (Paragraph 50 discloses several samples of ear biometric data may be acquired. The ear biometric data indicates a model or sample of the user’s ear. Paragraph 49 discloses ear biometric algorithm is performed on the first audio signal.); and 
storing, by the authentication platform, the model in a profile associated with the individual in a biometric database (Paragraph 51,70,66 discloses storage or saved ear biometric template, which indicates a database.).  
Lesso discloses probing signal (Fig. 2, label 204, Fig. 3, label 304), but fails to disclose a series of probing signals.
Lesso et al discloses generate acoustic signals towards the user’s ear (paragraph 26). It would be obvious to one skilled in the art before the effective filing date of the application to modify Lesso’s probing signal with Lesso et al’s probing signals so to activate authentication and authorize the user for increase security.
Lesso discloses ear biometric data (paragraph 50) but fails to disclose the ear biometric data includes deformation of the ear canal. 
Black et al discloses ear biometric data or ear print includes hsape of the ear lobe or pinna, shape of the ear canal (Paragraph 62) It would be obvious to one skilled in the art before the effective filing date of the application to modify the ear biometric data of Lesso to include information on the deformation of the ear canal as disclosed by Black et al so to distinguish different users and allow for improved authentication.
Claim 20, Lesso discloses wherein the authentication platform resides on a server system that is communicatively connected to the electronic device across a network (Paragraph 31 discloses the personal audio device 150 is coupled to the host device 160 via a wired connection or a wireless connection.).  
Claim 21, Lesso discloses wherein the authentication platform resides on the electronic device (Paragraph 24 discloses the components of label 150 can be found solely in label 150, solely in the host device 160 or split.).  
Claim 22, Lesso discloses wherein the biometric database is hosted on a network-accessible server system (Fig. 4, label 404 as memory for storage. Paragraph 24 discloses the components of label 150 can be found solely in label 150, solely in the host device 160 or split, which indicates the biometric database can be accessible via network.).  
Claim 23, Lesso discloses
causing a first notification to be generated that prompts an individual to utter a phrase (Fig. 2, label 204, Fig. 3, label 304. Paragraph 45 discloses the audio probe signal prompts a user to speak, wherein the user can decide on speaking a phrase.) while positioning an electronic device proximate to an auricle of an ear (Fig. 1b); 
acquiring data that is representative of return signals generated by reflection of a probing signal emitted into an ear canal by the electronic device (paragraph 43 discloses the response such as the first audio signal includes otoacoustic emission from the user’s ear or reflections of the probing signal emitted into the ear canal as per paragraph 40.); and 
establishing whether to authenticate the individual based on the ear canal as the phrase was uttered as inferred from the data (Fig. 2, label 212 is based on ear biometric algorithm to first audio signal, label 210.).  
Lesso discloses probing signal (Fig. 2, label 204, Fig. 3, label 304), but fails to disclose a series of probing signals.
Lesso et al discloses generate acoustic signals towards the user’s ear (paragraph 26). It would be obvious to one skilled in the art before the effective filing date of the application to modify Lesso’s probing signal with Lesso et al’s probing signals so to activate authentication and authorize the user for increase security.
Lesso discloses ear biometric data (paragraph 50) but fails to disclose the ear biometric data includes deformation of the ear canal. 
Black et al discloses ear biometric data or ear print includes shape of the ear lobe or pinna, shape of the ear canal (Paragraph 62) It would be obvious to one skilled in the art before the effective filing date of the application to modify the ear biometric data of Lesso to include information on the deformation of the ear canal as disclosed by Black et al so to distinguish different users and allow for improved authentication.
Claim 24, Lesso discloses wherein the first notification is an audible instruction that is emitted by the electronic device (Fig. 2, label 204. Paragraph 42,40,45), and wherein the probing signals have a frequency that changes over time (paragraph 42 discloses the audio probe signal can have varying frequencies.).  

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesso (US Publication No.: 20200074055) in view of Black et al (US Publication No.: 20100075631), further in view of Mahmood (UK Patent No.: gb2588958a).
Claim 25, Lesso fails to disclose the limitations as recited of claim 25.
Mahmood discloses further comprising: 
causing a second notification to be generated that prompts the individual to place a finger proximate to a fingerprint sensor of the electronic device (Page 27 discloses the user electronic device 300 prompts the user to provide a second source of authentication information such as visual feedback. Abstract discloses the authentication information can be a fingerprint. Page 14, lines 1-16 discloses image sensor capturing fingerprint.); 
acquiring an image of a fingerprint that was generated by the fingerprint sensor (Page 14, lines 1-16 discloses image sensor capturing fingerprint.); and 
causing the image to be compared to a biometric database to determine whether a matching entry is found (Page 12, lines 25-39, Page 13, line 1-12 discloses compares extracted feature set to a predetermined feature set for authorization of the user, wherein features are derived from biometric sensors such as fingerprint from optical sensor.).  
It would be obvious to one skilled in the art to modify Leeso’s authentication of the user with second authentication as disclosed by Mahmood so to increase security.
Claim 26, Lesso discloses wherein said establishing (Fig. 2, label 212) is based on (i) the ear canal as inferred from the data (paragraph 50 discloses ear biometric data, which is used for authentication as per Fig. 2, label 210.) and (ii) the matching entry in the biometric database (paragraph 56 discloses authorization is provided based on the comparison performed at label 210.).  
Lesso discloses ear biometric data (paragraph 50) but fails to disclose the ear biometric data includes deformation of the ear canal. 
Black et al discloses ear biometric data or ear print includes shape of the ear lobe or pinna, shape of the ear canal (Paragraph 62), wherein the shape of the ear canal includes deformations. It would be obvious to one skilled in the art before the effective filing date of the application to modify the ear biometric data of Lesso to include information on the deformation of the ear canal as disclosed by Black et al so to distinguish different users and allow for improved authentication.
Claim 27, Lesso fails to disclose the limitations as recited of claim 27.
Mahmood discloses further comprising: 
causing a second notification to be generated that prompts the individual to place an eye proximate to a camera of the electronic device (Page 27 discloses the user electronic device 300 prompts the user to provide a second source of authentication information such as visual feedback. Page 14, lines 1-16 discloses an optical sensor for image of a face. Page 1, lines 9-20 discloses biometric data can include eye features.); 
acquiring an image of the eye that was generated by the camera (Page 14, lines 1-16 discloses an optical sensor for image of a face. Page 1, lines 9-20 discloses biometric data can include eye features. This indicates an image of the eye which is part of the face can be taken.); and 
causing the image to be compared to a biometric database to determine whether a matching entry is found (Page 12, lines 25-39, Page 13, line 1-12 discloses compares extracted feature set to a predetermined feature set for authorization of the user, wherein features are derived from biometric sensors such as image of an eye from optical sensor.). It would be obvious to one skilled in the art to modify Leeso’s authentication of the user with second authentication as disclosed by Mahmood so to increase security.
Claim 28, Lesso discloses wherein said establishing (Fig. 2, label 212) is based on (i) the ear canal as inferred from the data (paragraph 50 discloses ear biometric data, which is used for authentication as per Fig. 2, label 210.) and (ii) the matching entry in the biometric database (paragraph 56 discloses authorization is provided based on the comparison performed at label 210.).  
Lesso discloses ear biometric data (paragraph 50) but fails to disclose the ear biometric data includes deformation of the ear canal. 
Black et al discloses ear biometric data or ear print includes shape of the ear lobe or pinna, shape of the ear canal (Paragraph 62), wherein the shape of the ear canal includes deformations. It would be obvious to one skilled in the art before the effective filing date of the application to modify the ear biometric data of Lesso to include information on the deformation of the ear canal as disclosed by Black et al so to distinguish different users and allow for improved authentication.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655